
	
		I
		111th CONGRESS
		2d Session
		H. R. 5322
		IN THE HOUSE OF REPRESENTATIVES
		
			May 18, 2010
			Mr. Conyers (for
			 himself and Mr. Smith of Texas)
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To provide authority to the Director of the United States
		  Patent and Trademark Office to set or adjust patent and trademark fees, and for
		  other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Patent and Trademark Office Funding
			 Stabilization Act of 2010.
		2.DefinitionsIn this Act:
			(1)DirectorThe
			 term Director means the Under Secretary of Commerce for
			 Intellectual Property and Director of the United States Patent and Trademark
			 Office.
			(2)FundThe
			 term Fund means the United States Patent and Trademark Office
			 Public Enterprise Fund established under section 4(b).
			(3)OfficeThe
			 term Office means the United States Patent and Trademark
			 Office.
			(4)Patent public
			 advisory committeeThe term
			 Patent Public Advisory Committee means the Patent Public Advisory
			 Committee established under section 5(a)(1) of title 35, United States
			 Code.
			(5)Trademark Act of
			 1946The term Trademark Act of 1946 means the Act
			 entitled Act to provide for the registration and protection of
			 trademarks used in commerce, to carry out the provisions of certain
			 international conventions, and for other purposes, approved July 5,
			 1946 (15 U.S.C. 1051 et seq.) (commonly referred to as the Trademark Act
			 of 1946 or the Lanham Act).
			(6)Trademark public
			 advisory committeeThe term
			 Trademark Public Advisory Committee means the Trademark Public
			 Advisory Committee established under section 5(a)(1) of title 35, United States
			 Code.
			3.Fee setting
			 authority
			(a)In
			 general
				(1)AuthorityThe
			 Director may set or adjust by rule any fee established or charged by the Office
			 under section 41 or 376 of title 35, United States Code, or under section 31 of
			 the Trademark Act of 1946 (15 U.S.C. 1113), or any other fee established or
			 charged by the Office under any other provision of law, for the filing or
			 processing of any submission to the Office, or for any other service performed
			 by or materials furnished by the Office, subject to paragraph (2).
				(2)Fees to recover
			 costsFees may be set or
			 adjusted under paragraph (1) only to recover the aggregate estimated costs to
			 the Office for processing, activities, services, and materials relating to
			 patents (in the case of patent fees) and trademarks (in the case of trademark
			 fees), including administrative costs of the Office with respect to such patent
			 or trademark fees (as the case may be).
				(b)Small and micro
			 entitiesThe fees set or adjusted under subsection (a) for
			 filing, processing, issuing, and maintaining patent applications and patents
			 shall be reduced by 50 percent with respect to the application of such fees to
			 any small entity that qualifies for reduced fees under section 41(h)(1) of
			 title 35, United States Code, and shall be reduced by 75 percent with respect
			 to the application of such fees to any micro entity as defined in section 123
			 of that title (as added by subsection (f) of this section).
			(c)Reduction of
			 fees in certain fiscal yearsIn each fiscal year, the
			 Director—
				(1)shall consult with
			 the Patent Public Advisory Committee and the Trademark Public Advisory
			 Committee on the advisability of reducing any fees described in subsection (a);
			 and
				(2)after the
			 consultation required under paragraph (1), may reduce such fees.
				(d)Role of the
			 public advisory committeeThe Director shall—
				(1)not less than 45 days before publishing any
			 proposed fee under subsection (a) in the Federal Register, submit the proposed
			 fee to the Patent Public Advisory Committee or the Trademark Public Advisory
			 Committee, or both, as appropriate;
				(2)(A)provide the relevant
			 advisory committee described in paragraph (1) a 30-day period following the
			 submission of any proposed fee, on which to deliberate, consider, and comment
			 on such proposal;
					(B)require that, during such 30-day
			 period, the relevant advisory committee hold a public hearing relating to such
			 proposal; and
					(C)assist the relevant advisory committee in
			 carrying out such public hearing, including by offering the use of the
			 resources of the Office to notify and promote the hearing to the public and
			 interested stakeholders;
					(3)require the
			 relevant advisory committee to make available to the public a written report
			 setting forth in detail the comments, advice, and recommendations of the
			 committee regarding the proposed fee; and
				(4)consider and analyze any comments, advice,
			 or recommendations received from the relevant advisory committee before setting
			 or adjusting (as the case may be) the fee.
				(e)Publication in
			 the Federal register
				(1)Publication and
			 rationaleThe Director shall—
					(A)publish any
			 proposed fee change under this section in the Federal Register;
					(B)include, in such
			 publication, the specific rationale and purpose for the proposal, including the
			 possible expectations or benefits resulting from the proposed change;
			 and
					(C)notify, through
			 the Chair and Ranking Member of the Committees on the Judiciary of the Senate
			 and the House of Representatives, the Congress of the proposed change not later
			 than the date on which the proposed change is published under subparagraph
			 (A).
					(2)Public comment
			 periodThe Director shall, in the publication under paragraph
			 (1), provide the public a period of not less than 45 days in which to submit
			 comments on the proposed change in fees.
				(3)Publication of
			 final ruleThe final rule
			 setting or adjusting a fee under this section shall be published in the Federal
			 Register and in the Official Gazette of the Patent and Trademark Office.
				(4)Congressional
			 comment periodA fee set or
			 adjusted under subsection (a) may not become effective before the end of the
			 45-day period beginning on the day after the date on which the Director
			 publishes the final rule adjusting or setting the fee under paragraph
			 (3).
				(5)Rule of
			 constructionRules prescribed under this section shall not
			 diminish—
					(A)the rights of an
			 applicant for a patent under title 35, United States Code, or for a trademark
			 under the Trademark Act of 1946; or
					(B)any rights under a
			 ratified treaty.
					(f)Micro entity
			 defined
				(1)In
			 generalChapter 11 of title 35, United States Code, is amended by
			 adding at the end the following new section:
					
						123.Micro entity
				defined.
							(a)In
				generalFor purposes of this
				title, the term micro entity means an applicant who makes a
				certification that the applicant—
								(1)qualifies as a small entity, as defined in
				regulations issued by the Director;
								(2)has not been named
				as an inventor on more than 4 previously filed patent applications, other than
				applications filed in another country, provisional applications under section
				111(b), or international applications filed under the treaty defined in section
				351(a) for which the basic national fee under section 41(a) was not
				paid;
								(3)did not, in the calendar year preceding the
				calendar year in which the examination fee for the application is being paid,
				have a gross income, as defined in section 61(a) of the Internal Revenue Code
				of 1986, exceeding 3 times the median household income for that preceding
				calendar year, as reported by the Bureau of the Census; and
								(4)has not assigned, granted, or conveyed, and
				is not under an obligation by contract or law to assign, grant, or convey, a
				license or other ownership interest in the application concerned to an entity
				that, in the calendar year preceding the calendar year in which the examination
				fee for the application is being paid, had a gross income, as defined in
				section 61(a) of the Internal Revenue Code of 1986, exceeding 3 times the
				median household income for that preceding calendar year, as reported by the
				Bureau of the Census.
								(b)Applications
				resulting from prior employmentAn applicant is not considered to be named
				on a previously filed application for purposes of subsection (a)(2) if the
				applicant has assigned, or is under an obligation by contract or law to assign,
				all ownership rights in the application as the result of the applicant’s
				previous employment.
							(c)Foreign currency
				exchange rateIf the gross income of an applicant or entity for a
				calendar year, for purposes of paragraph (3) or (4) of subsection (a), is
				reported in a currency other than United States dollars, the average exchange
				rate for that currency, as reported by the Internal Revenue Service, during
				that calendar year shall be used to determine whether the gross income exceeds
				the threshold specified in paragraph (3) or (4) of subsection (a).
							.
				(2)Conforming
			 amendmentChapter 11 of title 35, United States Code, is amended
			 by adding at the end the following new item:
					
						
							123. Micro entity
				defined.
						
						.
				(g)Effective date;
			 sunset
				(1)Effective
			 dateThis section and the
			 amendments made by this section shall take effect on the date of the enactment
			 of this Act.
				(2)Sunset
					(A)In
			 generalThe authority to
			 establish and adjust fees under subsection (a) shall terminate upon the
			 expiration of the 10-year period beginning on the date of the enactment of this
			 Act.
					(B)ClarificationThe
			 termination of authority under subparagraph (A) does not apply to the
			 requirement and authority under subsection (c).
					4.Patent and Trademark
			 Office funding
			(a)Funding
				(1)In
			 generalSection 42 of title 35, United States Code, is
			 amended—
					(A)in subsection (b),
			 by striking Patent and Trademark Office Appropriation Account
			 and inserting United States Patent and Trademark Office Public
			 Enterprise Fund; and
					(B)in subsection (c),
			 in the first sentence—
						(i)by
			 striking To the extent and all that follows through
			 fees and inserting Fees; and
						(ii)by
			 striking shall be collected by and shall be available to the
			 Director and inserting shall be collected by the Director and
			 shall be available until expended.
						(2)Effective
			 date
					(A)In
			 generalThe amendments made by paragraph (1) shall take effect on
			 October 1, 2011.
					(B)Termination of
			 appropriationThe provisions of any appropriation Act
			 that—
						(i)are enacted before the effective date set
			 forth in subparagraph (A),
						(ii)make amounts
			 available pursuant to section 42(c) of title 35, United States Code, and
						(iii)are in effect on the effective date set
			 forth in subparagraph (A),
						shall
			 cease to be effective on that effective date, and any unexpended amounts made
			 available pursuant to such section shall be transferred in accordance with
			 subsection (b)(5).(b)USPTO revolving
			 fund
				(1)EstablishmentThere
			 is established in the Treasury of the United States a revolving fund to be
			 known as the United States Patent and Trademark Office Public Enterprise
			 Fund. Any amounts in the Fund shall be available for use by the
			 Director without fiscal year limitation.
				(2)Derivation of
			 resourcesThere shall be deposited into the Fund the
			 following:
					(A)Any fees collected
			 under sections 41, 42, and 376 of title 35, United States Code. If such fees
			 are collected by, and payable to, the Director, the Director shall transfer
			 such amounts to the Fund.
					(B)Any fees collected
			 under section 31 of the Trademark Act of 1946 (15 U.S.C. 1113).
					(3)ExpensesAmounts
			 deposited into the Fund under paragraph (2) shall be available, without fiscal
			 year limitation, to cover—
					(A)all expenses, to
			 the extent consistent with the limitation on the use of fees set forth in
			 section 42(c) of title 35, United States Code (including all administrative and
			 operating expenses), that are determined in the discretion of the Director to
			 be ordinary and reasonable and are incurred by the Director for the continued
			 operation of all services, programs, activities, and duties of the Office, as
			 such services, programs, activities, and duties are described under—
						(i)title 35, United
			 States Code; and
						(ii)the
			 Trademark Act of 1946; and
						(B)all expenses
			 incurred pursuant to any obligation, representation, or other commitment of the
			 Office.
					(4)Custodians of
			 moneyNotwithstanding section 3302 of title 31, United States
			 Code, any funds received by the Director and transferred to Fund, or any
			 amounts directly deposited into the Fund, may be used—
					(A)to cover the
			 expenses described in paragraph (3); and
					(B)to purchase
			 obligations of the United States, or any obligations guaranteed by the United
			 States.
					(5)Unexpended
			 balancesAny unexpended balances in any accounts held on behalf
			 of the Director, or the Office, including in the Patent and Trademark Office
			 Appropriation Account in the Treasury of the United States, shall be
			 transferred to the Fund and shall remain available until expended.
				(c)Annual
			 reportNot later than 60 days after the end of each fiscal year,
			 the Director shall submit a report to Congress that—
				(1)summarizes the
			 operations of the Office for the preceding fiscal year, including financial
			 details and staff levels broken down by each major activity of the
			 Office;
				(2)details the
			 operating plan of the Office, including specific expense and staff needs for
			 the upcoming fiscal year;
				(3)describes the
			 long-term modernization plans of the Office;
				(4)sets forth details
			 of any progress towards such modernization plans made in the previous fiscal
			 year; and
				(5)includes the
			 results of the most recent audit carried out under subsection (e).
				(d)Annual spending
			 plan
				(1)In
			 generalNot later than 30 days after the beginning of each fiscal
			 year, the Director shall notify the Committees on Appropriations of both Houses
			 of Congress of the plan for the obligation and expenditure of the total amount
			 of the funds for that fiscal year in a manner consistent with section 605 of
			 the Science, State, Justice, Commerce, and Related Agencies Appropriations Act,
			 2006 (Public Law 109–108; 119 Stat. 2334).
				(2)ContentsEach
			 plan under paragraph (1) shall—
					(A)summarize the
			 operations of the Office for the current fiscal year, including financial
			 details and staff levels with respect to major activities; and
					(B)detail the
			 operating plan of the Office, including specific expense and staff needs, for
			 the current fiscal year.
					(e)AuditThe
			 Director shall, on an annual basis, provide for an independent audit of the
			 financial statements of the Office. Such audit shall be conducted in accordance
			 with generally acceptable accounting procedures.
			(f)BudgetIn
			 accordance with section 9301 of title 31, United States Code, the Fund shall
			 prepare and submit each year to the President a business-type budget in such
			 manner, and before such date, as the President prescribes by regulation for the
			 budget program.
			(g)Effective
			 dateSubsections (b) through (f) and this subsection shall take
			 effect on October 1, 2011.
			5.Fees for patent
			 services
			(a)General patent
			 servicesSubsections (a) and
			 (b) of section 41 of title 35, United States Code, is amended to read as
			 follows:
				
					(a)General
				feesThe Director shall charge the following fees:
						(1)Filing and basic
				national fees
							(A)On filing each
				application for an original patent, except for design, plant, or provisional
				applications, $330.
							(B)On filing each
				application for an original design patent, $220.
							(C)On filing each
				application for an original plant patent, $220.
							(D)On filing each
				provisional application for an original patent, $220.
							(E)On filing each
				application for the reissue of a patent, $330.
							(F)The basic national
				fee for each international application filed under the treaty defined in
				section 351(a) entering the national stage under section 371, $330.
							(G)In addition,
				excluding any sequence listing or computer program listing filed in an
				electronic medium as prescribed by the Director, for any application the
				specification and drawings of which exceed 100 sheets of paper (or equivalent
				as prescribed by the Director if filed in an electronic medium), $270 for each
				additional 50 sheets of paper (or equivalent as prescribed by the Director if
				filed in an electronic medium) or fraction thereof.
							(2)Excess claims
				fees
							(A)In
				generalIn addition to the
				fee specified in paragraph (1)—
								(i)on
				filing or on presentation at any other time, $220 for each claim in independent
				form in excess of 3;
								(ii)on filing or on
				presentation at any other time, $52 for each claim (whether dependent or
				independent) in excess of 20; and
								(iii)for each
				application containing a multiple dependent claim, $390.
								(B)Multiple
				dependent claimsFor the purpose of computing fees under
				subparagraph (A), a multiple dependent claim referred to in section 112 or any
				claim depending therefrom shall be considered as separate dependent claims in
				accordance with the number of claims to which reference is made.
							(C)Refunds; errors
				in paymentThe Director may by regulation provide for a refund of
				any part of the fee specified in subparagraph (A) for any claim that is
				canceled before an examination on the merits, as prescribed by the Director,
				has been made of the application under section 131. Errors in payment of the
				additional fees under this paragraph may be rectified in accordance with
				regulations prescribed by the Director.
							(3)Examination
				fees
							(A)In
				general
								(i)For examination of
				each application for an original patent, except for design, plant, provisional,
				or international applications, $220.
								(ii)For examination
				of each application for an original design patent, $140.
								(iii)For examination
				of each application for an original plant patent, $170.
								(iv)For examination
				of the national stage of each international application, $220.
								(v)For examination of
				each application for the reissue of a patent, $650.
								(B)Applicability of
				other fee provisionsThe
				provisions of paragraphs (3) and (4) of section 111(a) relating to the payment
				of the fee for filing the application shall apply to the payment of the fee
				specified in subparagraph (A) with respect to an application filed under
				section 111(a). The provisions of section 371(d) relating to the payment of the
				national fee shall apply to the payment of the fee specified in subparagraph
				(A) with respect to an international application.
							(4)Issue
				fees
							(A)For issuing each
				original patent, except for design or plant patents, $1,510.
							(B)For issuing each
				original design patent, $860.
							(C)For issuing each
				original plant patent, $1,190.
							(D)For issuing each
				reissue patent, $1,510.
							(5)Disclaimer
				feeOn filing each disclaimer, $140.
						(6)Appeal
				fees
							(A)On filing an
				appeal from the examiner to the Board of Patent Appeals and Interferences,
				$540.
							(B)In addition, on
				filing a brief in support of the appeal, $540, and on requesting an oral
				hearing in the appeal before the Board of Patent Appeals and Interferences,
				$1,080.
							(7)Revival
				feesOn filing each petition for the revival of an
				unintentionally abandoned application for a patent, for the unintentionally
				delayed payment of the fee for issuing each patent, or for an unintentionally
				delayed response by the patent owner in any reexamination proceeding, $1,620,
				unless the petition is filed under section 133 or 151, in which case the fee
				shall be $540.
						(8)Extension
				feesFor petitions for 1-month extensions of time to take actions
				required by the Director in an application—
							(A)on filing a first
				petition, $130;
							(B)on filing a second
				petition, $360; and
							(C)on filing a third
				or subsequent petition, $620.
							(b)Maintenance
				fees
						(1)In
				generalThe Director shall
				charge the following fees for maintaining in force all patents based on
				applications filed on or after December 12, 1980:
							(A)3 years and 6
				months after grant, $980.
							(B)7 years and 6
				months after grant, $2,480.
							(C)11 years and 6
				months after grant, $4,110.
							(2)Grace period;
				surchargeUnless payment of the applicable maintenance fee under
				paragraph (1) is received in the Office on or before the date the fee is due or
				within a grace period of 6 months thereafter, the patent shall expire as of the
				end of such grace period. The Director may require the payment of a surcharge
				as a condition of accepting within such 6-month grace period the payment of an
				applicable maintenance fee.
						(3)No maintenance
				fee for design or plant patentNo fee may be established for
				maintaining a design or plant patent in
				force.
						.
			(b)Delays in
			 paymentSubsection (c) of section 41 of title 35, United States
			 Code, is amended—
				(1)by striking
			 (c)(1) The Director and inserting:
					
						(c)Delays in
				payment of maintenance fees
							(1)AcceptanceThe
				Director
							.
				(2)by striking
			 (2) A patent and inserting (2)
			 Effect on rights of
			 others.—A patent; and
				(3)by moving the
			 remaining text of paragraphs (1) and (2) 2 ems to the right.
				(c)Patent search
			 feesSubsection (d) of section 41 of title 35, United States
			 Code, is amended to read as follows:
				
					(d)Patent Search
				and Other Fees
						(1)Patent search
				fees
							(A)In
				generalThe Director shall charge a fee for the search of each
				application for a patent, except for provisional applications. The Director
				shall establish the fees charged under this paragraph to recover an amount not
				to exceed the estimated average cost to the Office of searching applications
				for patent either by acquiring a search report from a qualified search
				authority, or by causing a search by Office personnel to be made, of each
				application for patent.
							(B)Specific
				feesFor purposes of determining the fees to be established under
				this paragraph, the cost to the Office of causing a search of an application to
				be made by Office personnel shall be deemed to be—
								(i)$540 for each
				application for an original patent, except for design, plant, provisional, or
				international applications;
								(ii)$100 for each
				application for an original design patent;
								(iii)$330 for each
				application for an original plant patent;
								(iv)$540 for the
				national stage of each international application; and
								(v)$540 for each
				application for the reissue of a patent.
								(C)Applicability of
				other provisionsThe provisions of paragraphs (3) and (4) of
				section 111(a) relating to the payment of the fee for filing the application
				shall apply to the payment of the fee specified in this paragraph with respect
				to an application filed under section 111(a). The provisions of section 371(d)
				relating to the payment of the national fee shall apply to the payment of the
				fee specified in this paragraph with respect to an international
				application.
							(D)RefundsThe
				Director may by regulation provide for a refund of any part of the fee
				specified in this paragraph for any applicant who files a written declaration
				of express abandonment as prescribed by the Director before an examination has
				been made of the application under section 131, and for any applicant who
				provides a search report that meets the conditions prescribed by the
				Director.
							(E)Requirements for
				searchesThe Director shall require that any search by a
				qualified search authority that is a commercial entity is conducted in the
				United States by persons that—
								(i)if
				individuals are United States citizens; and
								(ii)if business
				concerns, are organized under the laws of the United States or any State and
				employ United States citizens to perform the searches.
								(F)Applications
				subject to secrecy orderA search of an application that is the
				subject of a secrecy order under section 181 or otherwise involves classified
				information may only be conducted by Office personnel.
							(G)Conflicts of
				interestA qualified search authority that is a commercial entity
				may not conduct a search of a patent application if the entity has any direct
				or indirect financial interest in any patent or in any pending or imminent
				application for patent filed or to be filed in the Office.
							(2)Other
				fees
							(A)In
				generalThe Director shall
				establish fees for all other processing, services, or materials relating to
				patents not specified in this section to recover the estimated average cost to
				the Office of such processing, services, or materials, except that the Director
				shall charge the following fees for the following services:
								(i)For recording a
				document affecting title, $40 per property.
								(ii)For each
				photocopy, $.25 per page.
								(iii)For each black
				and white copy of a patent, $3.
								(B)Copies for
				librariesThe yearly fee for providing a library specified in
				section 12 with uncertified printed copies of the specifications and drawings
				for all patents in that year shall be
				$50.
							.
			(d)Fees for small
			 entitiesSubsection (h) of section 41 of title 35, United States
			 Code, is amended to read as follows:
				
					(h)Fees for small
				entities
						(1)Reductions in
				feesSubject to paragraph (3), fees charged under subsections
				(a), (b), and (d)(1) shall be reduced by 50 percent with respect to their
				application to any small business concern as defined under section 3 of the
				Small Business Act, and to any independent inventor or nonprofit organization
				as defined in regulations issued by the Director.
						(2)Surcharges and
				other feesWith respect to its application to any entity
				described in paragraph (1), any surcharge or fee charged under subsection (c)
				or (d) shall not be higher than the surcharge or fee required of any other
				entity under the same or substantially similar circumstances.
						(3)Reduction for
				electronic filingThe fee charged under subsection (a)(1)(A)
				shall be reduced by 75 percent with respect to its application to any entity to
				which paragraph (1) applies, if the application is filed by electronic means as
				prescribed by the
				Director.
						.
			(e)Technical
			 amendmentsSection 41 of title 35, United States Code, is
			 amended—
				(1)in subsection (e),
			 in the first sentence, by striking The Director and inserting
			 Waiver of fees; copies
			 regarding notice.—The Director;
				(2)in subsection (f),
			 by striking The fees and inserting Adjustment of fees.—The
			 fees;
				(3)by repealing
			 subsection (g); and
				(4)in subsection
			 (i)—
					(A)by striking
			 (i)(1) The Director and inserting the following:
						
							(i)Electronic
				patent and trademark data
								(1)Maintenance of
				collectionsThe
				Director
								;
					(B)by striking
			 (2) The Director and inserting the following:
						
							(2)Availability of
				automated search systemsThe
				Director
							;
					(C)by striking (3) The Director
			 and inserting the following:
						
							(3)Access
				feesThe
				Director
							;
				and
					(D)by striking
			 (4) The Director and inserting the following:
						
							(4)Annual report to
				congressThe
				Director
							.
					(f)Adjustment of
			 trademark feesSection 802(a) of division B of the Consolidated
			 Appropriations Act, 2005 (Public Law 108–447)) is amended—
				(1)in the first
			 sentence, by striking During fiscal years 2005, 2006 and 2007,
			 and inserting Until such time as the Director sets or adjusts the fees
			 otherwise,; and
				(2)in the second
			 sentence, by striking During fiscal years 2005, 2006, and 2007,
			 the and inserting The.
				(g)Effective
			 dateThe amendments made by this section shall take effect on the
			 date of the enactment of this Act.
			6.Temporary
			 surcharge
			(a)SurchargeThere shall be a surcharge of 15 percent,
			 rounded by standard arithmetic rules, on fees charged or authorized by sections
			 41(a), (b), (d)(1), and 132(b) of title 35, United States Code, subject to the
			 following:
				(1)The surcharge
			 shall be separate from, and in addition to, any other surcharge that may be
			 required pursuant to any provision of title 35, United States Code, or other
			 provision of law.
				(2)The surcharge
			 under this subsection shall take effect on the 10th day after the date of the
			 enactment of this Act, and shall remain in effect through September 30,
			 2011.
				(3)The receipts
			 collected as a result of the surcharge under this subsection shall be available
			 to the Office without fiscal year limitation, for all authorized activities and
			 operations of the Office.
				(b)Electronic
			 filing incentive
				(1)In
			 generalNotwithstanding any other provision of this section, the
			 fee charged for each application for an original patent, except for a design,
			 plant, or provisional application, shall be increased by $400 for an
			 application that is not filed by electronic means as prescribed by the
			 Director. The fee established by this subsection shall be reduced 50 percent
			 for small entities that quality for reduced fees under section 41(h)(1) of
			 title 35, United States Code.
				(2)Effective
			 dateThis subsection shall take effect upon the expiration of the
			 60-day period beginning on the date of the enactment of this Act.
				
